       Case 2:20-cv-00353-JCM-DJA Document 7
                                           4 Filed 05/08/20
                                                   04/28/20 Page 1 of 3



1    Kevin S. Sinclair, Esq., Nevada Bar No. 12277
       ksinclair@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Attorneys for Defendant
7    FIDELITY NATIONAL TITLE INSURANCE COMPANY
8                                  UNITED STATES DISTRICT COURT
9                                            DISTRICT OF NEVADA
10      THE BANK OF NEW YORK MELLON                         Case No.: 2:20-cv-00353-JCM-DJA
        FKA THE BANK OF NEW YORK, AS
11      TRUSTEE FOR THE                                     STIPULATION AND PROPOSED
        CERTIFICATEHOLDERS OF CWALT,                        ORDER TO STAY CASE PENDING
12      INC., ALTERNATIVE LOAN TRUST                        APPEAL AND EXTENDING
        2006-OC6, MORTGAGE PASS-THROUGH                     DEADLINE TO RESPOND TO
13      CERTIFICATES SERIES, 2006-OC6,                      COMPLAINT
14                              Plaintiff,                  (First Request)
15                       vs.
16      FIDELITY NATIONAL TITLE
        INSURANCE COMPANY, et al.
17
                                Defendants.
18
                Plaintiff The Bank of New York Mellon fka The Bank of New York, as Trustee for the
19
     Certificateholders of CWALT, Inc., Alternative Loan Trust 2006-OC6, Mortgage Pass-Through
20
     Certificates Series, 2006-OC6 (“BONY”) and defendant Fidelity National Title Insurance
21
     Company (“Fidelity”) (collectively, the “Parties”), by and through their undersigned counsel,
22
     stipulate and agree as follows, subject to the approval of the District Court:
23
                WHEREAS, BONY filed this action on February 19, 2020;
24
                WHEREAS, BONY caused the complaint and summons to be served on Fidelity and
25
     Lawyers Title Insurance Corporation (collectively, “Defendants”) on April 23, 2020;
26
                WHEREAS, Defendants’ current deadline to respond to the Complaint is May 14, 2020;
27
                WHEREAS, there are now currently pending in the United States District Court for the
28

                                                        1
                                     STIPULATION AND PROPOSED ORDER
     549347.2
       Case 2:20-cv-00353-JCM-DJA Document 7
                                           4 Filed 05/08/20
                                                   04/28/20 Page 2 of 3



1    District of Nevada approximately four dozen actions between national banks, on the one hand,
2    and their title insurers, on the other hand (the “Actions”);
3               WHEREAS, each of the Actions involves a title insurance coverage dispute wherein the
4    national bank contends, and the title insurer disputes, that a title insurance claim involving an
5    HOA assessment lien and subsequent sale was covered by a policy of title insurance;
6               WHEREAS, in virtually all of these Actions, the title insurer underwrote an ALTA 1992
7    loan policy of title insurance with form 1 coverage, along with the CLTA 100/ALTA 9
8    Endorsement and either the CLTA 115.1/ALTA 4 Endorsement or the CLTA 115.2/ALTA 5
9    Endorsement (the “Form Policy”);
10              WHEREAS, each of the Actions implicates common questions of interpretation of the
11   Form Policy;
12              WHEREAS, the national bank in one of these actions has now appealed a judgment of
13   dismissal to the Ninth Circuit Court of Appeals, Wells Fargo Bank, N.A. v. Fidelity National Title
14   Ins. Co., Ninth Cir. Case No. 19-17332 (District Court Case No. 3:19-cv-00241-MMD-WGC)
15   (the “Wells Fargo II Appeal”);
16              WHEREAS, the Parties anticipate that the Ninth Circuit Court of Appeals’ decision in the
17   Wells Fargo II Appeal will likely touch upon issues regarding the interpretation of the Form
18   Policy and the reasonableness of the insurer’s denial, that could potentially affect the disposition
19   of the other Actions, including the instant action;
20              WHEREAS both of the Parties agree that it is appropriate and desirous to stay the instant
21   action pending the disposition of the Wells Fargo II Appeal, that a stay of the instant action will
22   not prejudice either of the Parties, and that a stay of the instant action will best serve the interests
23   of judicial economy (given the possibility that the Ninth Circuit Court of Appeals’ decision on the
24   Wells Fargo II Appeal might affect the disposition of this case);
25              NOW THEREFORE, the Parties, by and through their undersigned counsel, hereby
26   stipulate and agree as follows:
27              1.     The instant action shall immediately be STAYED, pending the disposition of the
28   Wells Fargo II Appeal.
                                                           2
                                     STIPULATION AND PROPOSED ORDER
     549347.2
       Case 2:20-cv-00353-JCM-DJA Document 7
                                           4 Filed 05/08/20
                                                   04/28/20 Page 3 of 3



1               2.   Defendants’ deadline to respond to the Complaint is hereby VACATED.
2               3.   By entering into this stipulation, Defendants do not intend to waive, and expressly
3    reserve, any and all defenses listed in Fed. R. Civ. P. 12(b), including with respect whether it is
4    subject to personal jurisdiction in this forum.
5               4.   By entering into this stipulation, none of the Parties is waiving its right to
6    subsequently move the Court for an order lifting the stay in this action.
7    Dated this 28th day of April 2020                 EARLY SULLIVAN WRIGHT
                                                        GIZER & McRAE LLP
8
                                                         /s/--Kevin S. Sinclair
9                                                 By:
                                                  Kevin S. Sinclair, Esq.
10                                                Nevada Bar No. 12277
                                                  Sophia S. Lau, Esq.
11                                                Nevada Bar No. 13365
                                                  8716 Spanish Ridge Avenue, Suite 105
12                                                Las Vegas, Nevada 89148
13                                                Attorneys for Defendant FIDELITY NATIONAL
                                                  TITLE INSURANCE COMPANY
14
     Dated this 28th day of April 2020                 WRIGHT, FINLAY & ZAK, LLP
15
                                                         /s/--Lindsay D. Robbins
16
                                                  By:
17                                                Christina V. Miller, Esq.
                                                  Nevada Bar No. 12448
18                                                Lindsay D. Robbins, Esq.
                                                  Nevada Bar No. 13474
19                                                7785 W. Sahara Ave., Suite 200
                                                  Las Vegas, NV 89117
20
                                                  Attorneys for Plaintiff THE BANK OF NEW YORK
21                                                MELLON FKA THE BANK OF NEW YORK, AS
                                                  TRUSTEE FOR THE CERTIFICATEHOLDERS OF
22                                                CWALT, INC., ALTERNATIVE LOAN TRUST
                                                  2006-OC6, MORTGAGE PASS-THROUGH
23                                                CERTIFICATES SERIES, 2006-OC6
24                                                     ORDER
25
                                                  IT IS SO ORDERED:
26              May 8, 2020
     Dated:                                              By:
27                                                             THE HON. JAMES C. MAHAN
                                                               UNITED STATES DISTRICT JUDGE
28

                                                          3
                                    STIPULATION AND PROPOSED ORDER
     549347.2
